Exhibit 10.55

 

PHARSIGHT CORPORATION

 

AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN

 

Adopted April 7, 2000

Approved by the Stockholders on May 19, 2000

Effective Date: Date of Initial Public Offering

 

1.             Purpose.

 

(a)           The purpose of this Amended and Restated 2000 Employee Stock
Purchase Plan (the “Plan”) is to provide a means by which employees of Pharsight
Corporation, a Delaware corporation (the “Company”), and its Affiliates, as
defined in subparagraph 1(b), which are designated as provided in subparagraph
2(b), may be given an opportunity to purchase stock of the Company.

 

(b)           The word “Affiliate” as used in the Plan means any parent
corporation or subsidiary corporation of the Company, as those terms are defined
in Sections 424(e) and (f), respectively, of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

(c)           The Company, by means of the Plan, seeks to retain the services of
its employees, to secure and retain the services of new employees, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company.

 

(d)           The Company intends that the rights to purchase stock of the
Company granted under the Plan be considered options issued under an “employee
stock purchase plan” as that term is defined in Section 423(b) of the Code.

 

2.             Administration.

 

(a)           The Plan shall be administered by the Board of Directors (the
“Board”) of the Company unless and until the Board delegates administration to a
committee as provided in subparagraph 2(c).  Whether or not the Board has
delegated administration the Board shall have the final power to determine all
questions of policy and expediency that may arise in the administration of the
Plan.

 

(b)           The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i)            To determine when and how rights to purchase stock of the Company
shall be granted and the provisions of each offering of such rights (which need
not be identical).

 

(ii)           To designate from time to time which Affiliates of the Company
shall be eligible to participate in the Plan.

 

1

--------------------------------------------------------------------------------


 

(iii)         To construe and interpret the Plan and rights granted under it,
and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.

 

(iv)          To amend the Plan as provided in paragraph 13.

 

(v)            Generally, to exercise such powers and to perform such acts as
the Board or the Committee deems necessary or expedient to promote the best
interests of the Company and its Affiliates and to carry out the intent that the
Plan be treated as an “employee stock purchase plan” within the meaning of
Section 423 of the Code.

 

(c)           The Board may delegate administration of the Plan to a committee
composed of not fewer than two (2) members of the Board (the “Committee”).  If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

3.             Shares Subject to the Plan.

 

(a)           Subject to the provisions of paragraph 12 relating to adjustments
upon changes in stock and Section 3(c) below, the shares of the Company’s common
stock (the “Common Stock”) that may be sold pursuant to rights granted under the
Plan shall not exceed in the aggregate Six Hundred Thousand (600,000) shares
Common Stock (the “Reserved Shares”).  As of each January 1, beginning with
January 1, 2001 and continuing through and including January 1, 2010 (the
“Anniversary Date”), the number of Reserved Shares will be increased
automatically by the least of (i) 1.5% of the total number of share of Common
Stock outstanding on such Anniversary Date, (ii) Six Hundred Thousand (600,000)
shares, (iii) such fewer number of shares as determined by the Board prior to
such Anniversary Date or (iv) such fewer number of shares as permitted pursuant
to Section 3(c) below.  If any right granted under the Plan shall for any reason
terminate without having been exercised, the shares of Common Stock not
purchased under such right shall again become available for the Plan.

 

(b)           The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.

 

(c)           Notwithstanding Section 3(a), if at the time of each offering
under the Plan, the Company is subject to Section 260.140.45 of Title 10 of the
California Code of Regulations (“Section 260.140.45”), the total number of
securities issuable upon exercise of all outstanding options of the Company and
the total number of shares provided for under this Plan or any other equity
incentive, stock bonus or similar plan or agreement of the Company or outside
any such plan shall not exceed 30% of the then outstanding capital stock of the
Company (as measured as set forth in Section 260.140.45), unless stockholder
approval to exceed 30% has been obtained in

 

2

--------------------------------------------------------------------------------


 

compliance with Section 260.140.45, in which case the limit shall be such higher
percentage as approved by the stockholders.

 

4.             Grant of Rights; Offering.

 

(a)           The Board or the Committee may from time to time grant or provide
for the grant of rights to purchase Common Stock under the Plan to eligible
employees (an “Offering”) on a date or dates (the “Offering Date(s)”) selected
by the Board or the Committee.  Each Offering shall be in such form and shall
contain such terms and conditions as the Board or the Committee shall deem
appropriate, which shall comply with the requirements of Section 423(b)(5) of
the Code that all employees granted rights to purchase stock under the Plan
shall have the same rights and privileges.  The terms and conditions of an
Offering shall be incorporated by reference into the Plan and treated as part of
the Plan.  The provisions of separate Offerings need not be identical, but each
Offering shall include (through incorporation of the provisions of this Plan by
reference in the document comprising the Offering or otherwise) the period
during which the Offering shall be effective, which period shall not exceed
twenty-seven (27) months beginning with the Offering Date, and the substance of
the provisions contained in paragraphs 5 through 8, inclusive.

 

(b)           If an employee has more than one right outstanding under the Plan,
unless he or she otherwise indicates in agreements or notices delivered
hereunder:  (1) each agreement or notice delivered by that employee will be
deemed to apply to all of his or her rights under the Plan, and (2) a right with
a lower exercise price (or an earlier-granted right, if two rights have
identical exercise prices), will be exercised to the fullest possible extent
before a right with a higher exercise price (or a later-granted right, if two
rights have identical exercise prices) will be exercised.

 

5.             Eligibility.

 

(a)           Rights may be granted only to employees of the Company or, as the
Board or the Committee may designate as provided in subparagraph 2(b), to
employees of any Affiliate of the Company.  Except as provided in subparagraph
5(b), an employee of the Company or any Affiliate shall not be eligible to be
granted rights under the Plan unless, on the Offering Date, such employee has
been in the employ of the Company or any Affiliate for such continuous period
preceding such grant as the Board or the Committee may require, but in no event
shall the required period of continuous employment be greater than two (2)
years.  In addition, unless otherwise determined by the Board or the Committee
and set forth in the terms of the applicable Offering, no employee of the
Company or any Affiliate shall be eligible to be granted rights under the Plan
unless, on the Offering Date, such employee’s customary employment with the
Company or such Affiliate is for more than twenty (20) hours per week and more
than five (5) months per calendar year.

 

(b)           The Board or the Committee may provide that each person who,
during the course of an Offering, first becomes an eligible employee of the
Company or designated Affiliate will, on a date or dates specified in the
Offering which coincides with the day on which such person becomes an eligible
employee or occurs thereafter, receive a right under that Offering, which

 

3

--------------------------------------------------------------------------------


 

right shall thereafter be deemed to be a part of that Offering.  Such right
shall have the same characteristics as any rights originally granted under that
Offering, as described herein, except that:

 

(i)            the date on which such right is granted shall be the “Offering
Date” of such right for all purposes, including determination of the exercise
price of such right;

 

(ii)           the period of the Offering with respect to such right shall begin
on its Offering Date and end coincident with the end of such Offering; and

 

(iii)         the Board or the Committee may provide that if such person first
becomes an eligible employee within a specified period of time before the end of
the Offering, he or she will not receive any right under that Offering.

 

(c)           No employee shall be eligible for the grant of any rights under
the Plan if, immediately after any such rights are granted, such employee would
own stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Affiliate.  For
purposes of this subparagraph 5(c), the rules of Section 424(d) of the Code
shall apply in determining the stock ownership of any employee, and stock which
such employee may purchase under all outstanding rights and options shall be
treated as stock owned by such employee.

 

(d)           An eligible employee may be granted rights under the Plan only if
such rights, together with any other rights granted under “employee stock
purchase plans” of the Company and any Affiliates, as specified by Section
423(b)(8) of the Code, do not permit such employee’s rights to purchase stock of
the Company or any Affiliate to accrue at a rate which exceeds twenty-five
thousand dollars ($25,000) of fair market value of such stock (determined at the
time such rights are granted) for each calendar year in which such rights are
outstanding at any time.

 

(e)           Officers of the Company and any designated Affiliate shall be
eligible to participate in Offerings under the Plan, provided, however, that the
Board or the Committee may provide in an Offering that certain employees who are
highly compensated employees within the meaning of Section 423(b)(4)(D) of the
Code shall not be eligible to participate.

 

6.             Rights; Purchase Price.

 

(a)           On each Offering Date, each eligible employee, pursuant to an
Offering made under the Plan, shall be granted the right to purchase up to the
number of shares of Common Stock purchasable with a percentage designated by the
Board or the Committee not exceeding twenty percent (20%) of such employee’s
Earnings (as defined by the Board for each Offering) during the period which
begins on the Offering Date (or such later date as the Board or the Committee
determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no later than the end of the Offering.  The Board
or the Committee shall establish one or more dates during an Offering (each of
which is hereinafter referred to as a “Purchase Date”) on which rights granted
under the Plan shall be exercised and purchases of Common Stock carried out in
accordance with such Offering.

 

4

--------------------------------------------------------------------------------


 

(b)           In connection with each Offering made under the Plan, the Board or
the Committee may specify a maximum number of shares that may be purchased by
any employee as well as a maximum aggregate number of shares that may be
purchased by all eligible employees pursuant to such Offering.  In addition, in
connection with each Offering that contains more than one Purchase Date, the
Board or the Committee may specify a maximum aggregate number of shares which
may be purchased by all eligible employees on any given Purchase Date under the
Offering.  If the aggregate purchase of shares upon exercise of rights granted
under the Offering would exceed any such maximum aggregate number, the Board or
the Committee shall make a pro rata allocation of the shares available in as
nearly a uniform manner as shall be practicable and as it shall deem to be
equitable.

 

(c)           The purchase price of stock acquired pursuant to rights granted
under the Plan shall be not less than the lesser of:

 

(i)            an amount equal to eighty-five percent (85%) of the fair market
value of the stock on the Offering Date; or

 

(ii)           an amount equal to eighty-five percent (85%) of the fair market
value of the stock on the Purchase Date.

 

7.             Participation; Withdrawal; Termination.

 

(a)           An eligible employee may become a participant in the Plan pursuant
to an Offering by delivering a participation agreement to the Company within the
time specified in the Offering, in such form as the Company provides.  Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board or the Committee of such employee’s Earnings (as defined
by the Board for each Offering) during the Offering.  The payroll deductions
made for each participant shall be credited to an account for such participant
under the Plan and shall be deposited with the general funds of the Company.  A
participant may reduce (including to zero) or increase such payroll deductions,
and an eligible employee may begin such payroll deductions, after the beginning
of any Offering only as provided for in the Offering.  A participant may make
additional payments into his or her account only if specifically provided for in
the Offering and only if the participant has not had the maximum amount withheld
during the Offering.

 

(b)           At any time during an Offering, a participant may terminate his or
her payroll deductions under the Plan and withdraw from the Offering by
delivering to the Company a notice of withdrawal in such form as the Company
provides.  Such withdrawal may be elected at any time prior to the end of the
Offering except as provided by the Board or the Committee in the Offering.  Upon
such withdrawal from the Offering by a participant, the Company shall distribute
to such participant all of his or her accumulated payroll deductions (reduced to
the extent, if any, such deductions have been used to acquire stock for the
participant) under the Offering, without interest, and such participant’s right
to acquire Common Stock under that Offering shall be automatically terminated. 
A participant’s withdrawal from an Offering will have no effect upon such
participant’s eligibility to participate in any other Offerings under the

 

5

--------------------------------------------------------------------------------


 

Plan but such participant will be required to deliver a new participation
agreement in order to participate in subsequent Offerings under the Plan.

 

(c)           Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon cessation of a participant’s employment with the
Company and any designated Affiliate, for any reason, and the Company shall
distribute to such terminated employee all of his or her accumulated payroll
deductions (reduced to the extent, if any, such deductions have been used to
acquire stock for the terminated employee), under the Offering, without
interest.

 

(d)           Except as provided in Section 14, rights granted under the Plan
shall not be transferable by a participant other than by will or the laws of
descent and distribution and shall be exercisable only by the person to whom
such rights are granted.

 

 

8.             Exercise.

 

(a)           On each Purchase Date specified in the relevant Offering, each
participant’s accumulated payroll deductions and any other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of whole shares of stock of the Company, up to
the maximum number of shares permitted pursuant to the terms of the Plan and the
applicable Offering, at the purchase price specified in the Offering.  Unless
otherwise provided for in the applicable Offering, no fractional shares shall be
issued upon the exercise of rights granted under the Plan.  The amount, if any,
of accumulated payroll deductions remaining in each participant’s account after
the purchase of shares which is less than the amount required to purchase one
share of stock on the final Purchase Date of an Offering shall be held in each
such participant’s account for the purchase of shares under the next Offering
under the Plan, unless such participant withdraws from such next Offering, as
provided in subparagraph 7(b), or is no longer eligible to be granted rights
under the Plan, as provided in paragraph 5, in which case such amount shall be
distributed to the participant after such final Purchase Date, without
interest.  The amount, if any, of accumulated payroll deductions remaining in
any participant’s account after the purchase of shares which is equal to the
amount required to purchase whole shares of Common Stock on the final Purchase
Date of an Offering shall be distributed in full to the participant after such
Purchase Date, without interest.

 

(b)           No rights granted under the Plan may be exercised to any extent
unless the shares to be issued upon such exercise under the Plan (including
rights granted thereunder) are covered by an effective registration statement
pursuant to the Securities Act of 1933, as amended (the “Securities Act”) and
the Plan is in material compliance with all applicable state, foreign and other
securities and other laws applicable to the Plan.  If on a Purchase Date in any
Offering hereunder the Plan is not so registered or in such compliance, no
rights granted under the Plan or any Offering shall be exercised on such
Purchase Date, and the Purchase Date shall be delayed until the Plan is subject
to such an effective registration statement and such compliance, except that the
Purchase Date shall not be delayed more than twelve (12) months and the Purchase
Date

 

6

--------------------------------------------------------------------------------


 

shall in no event be more than twenty-seven (27) months from the Offering Date. 
If on the Purchase Date of any Offering hereunder, as delayed to the maximum
extent permissible, the Plan is not registered and in such compliance, no rights
granted under the Plan or any Offering shall be exercised then all payroll
deductions accumulated during the Offering (reduced to the extent, if any, such
deductions have been used to acquire stock) shall be distributed to the
participants, without interest.

 

9.             Covenants of the Company.

 

(a)           During the terms of the rights granted under the Plan, the Company
shall at all times make reasonable efforts to keep available the number of
shares of stock required to satisfy such rights, provided that this section
shall not require the Company to take any action that would result in adverse
tax, accounting or financial consequences to the Company.

 

(b)           The Company shall seek to obtain from each federal, state, foreign
or other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell shares of stock upon exercise of
the rights granted under the Plan.  If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved from any liability for
failure to issue and sell stock upon exercise of such rights unless and until
such authority is obtained.

 

10.          Use of Proceeds from Stock.

 

Proceeds from the sale of stock to participants pursuant to rights granted under
the Plan shall constitute general funds of the Company.

 

11.          Rights as a Stockholder.

 

A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until the participant’s shares acquired upon exercise of
rights hereunder are recorded in the books of the Company (or its transfer
agent).

 

7

--------------------------------------------------------------------------------


 

12.          Adjustments upon Changes in Stock.

 

(a)           If any change is made in the stock subject to the Plan, or subject
to any rights granted under the Plan (through merger, consolidation,
reclassification, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company), the Plan and
outstanding rights will be appropriately adjusted in the class(es) and maximum
number of shares subject to the Plan and the class(es) and number of shares and
price per share of stock subject to outstanding rights.  Such adjustments shall
be made by the Board or the Committee, the determination of which shall be
final, binding and conclusive.  (The conversion of any convertible securities of
the Company shall not be treated as a “transaction not involving the receipt of
consideration by the Company.”)

 

(b)           In the event of:  (1) a dissolution or liquidation of the Company;
(2) a merger or consolidation in which the Company is not the surviving
corporation; or (3) a reverse merger in which the Company is the surviving
corporation but the shares of Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, then, as determined by the Board in its
sole discretion, (i) any surviving or acquiring corporation may assume
outstanding rights or substitute similar rights for those under the Plan,
(ii) such rights may continue in full force and effect, or (iii) participants’
accumulated payroll deductions may be used to purchase Common Stock immediately
prior to the transaction described above and the participants’ rights under the
ongoing Offering terminated.

 

13.          Amendment of the Plan.

 

(a)           The Board or the Committee at any time, and from time to time, may
amend the Plan.  However, except as provided in paragraph 12 relating to
adjustments upon changes in stock, no amendment shall be effective unless
approved by the stockholders of the Company within twelve (12) months before or
after the adoption of the amendment if such amendment requires stockholder
approval in order for the Plan to obtain employee stock purchase plan treatment
under Section 423 of the Code or to comply with the requirements of Rule 16b-3
promulgated under the Exchange Act.

 

(b)           The Board or the Committee may amend the Plan in any respect the
Board or the Committee deems necessary or advisable to provide eligible
employees with the maximum benefits provided or to be provided under the
provisions of the Code and the regulations promulgated thereunder relating to
employee stock purchase plans and/or to bring the Plan and/or rights granted
under it into compliance therewith.

 

(c)           Rights and obligations under any rights granted before amendment
of the Plan shall not be impaired by any amendment of the Plan, except with the
consent of the person to whom such rights were granted, or except as necessary
to comply with any laws or governmental regulations, or except as necessary to
ensure that the Plan and/or rights granted under the Plan comply with the
requirements of Section 423 of the Code.

 

8

--------------------------------------------------------------------------------


 

14.          Designation of Beneficiary.

 

(a)           A participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to the end of an
Offering but prior to delivery to the participant of such shares and cash.  In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death during an Offering.

 

(b)           Such designation of beneficiary may be changed by the participant
at any time by written notice in the form prescribed by the Company.  In the
event of the death of a participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such participant’s death,
the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its sole discretion, may deliver such shares and/or cash to the spouse or to
any one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

 

15.          Termination or Suspension of the Plan.

 

(a)           The Board or the Committee in its discretion, may suspend or
terminate the Plan at any time.  To the extent that the Company is subject to
Section 260.141.42 of Title 10 of the California Code of Regulations, the Plan,
unless sooner terminated, shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or at the time that all
of the shares of the Common Stock of the Company subject to the Plan’s reserve,
as increased and/or adjusted from time to time, have been issued under the terms
of the Plan, whichever is earlier.  No rights may be granted under the Plan
while the Plan is suspended or after it is terminated.

 

(b)           Rights and obligations under any rights granted while the Plan is
in effect shall not be impaired by suspension or termination of the Plan, except
as expressly provided in the Plan or with the consent of the person to whom such
rights were granted, or except as necessary to comply with any laws or
governmental regulation, or except as necessary to ensure that the Plan and/or
rights granted under the Plan comply with the requirements of Section 423 of the
Code.

 

9

--------------------------------------------------------------------------------


 

16.          Effective Date of Plan.

 

The Plan shall become effective upon the effective date of the initial public
offering of Common Stock (the “Effective Date”), but no rights granted under the
Plan shall be exercised unless and until the Plan has been approved by the
stockholders of the Company within twelve (12) months before or after the date
the Plan is adopted by the Board, which date may be prior to the Effective Date.

 

17.          Information Obligation.

 

To the extent required by Section 260.140.46 of Title 10 of the California Code
of Regulations, the Company shall deliver financial statements to employees
participating in an Offering under this Plan at least annually.  This Section 17
shall not apply to key employees of the Company whose duties in connection with
the Company assure them access to equivalent information.

 

10

--------------------------------------------------------------------------------